304 F.2d 882
GILBERT PACIFIC, INC., et al., Appellants,v.P. J. DONOVAN, Deputy Commissioner, U. S. Department of Labor, Appellee.
No. 19494.
United States Court of Appeals Fifth Circuit.
July 25, 1962.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
Henry B. Alsobrook, Jr., New Orleans, La., for appellant.
Gene S. Palmisano, Asst. U. S. Atty., New Orleans, La., for appellee.
Before CAMERON, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment entered upon the written opinion of the district court published in D.C., 198 F. Supp. 297. That opinion deals fully with all of the questions raised before us and, in our judgment, deals with them correctly. Based upon the reasons set forth therein, the judgment is


2
Affirmed.